PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,001,596
Issue Date: 11 May 2021
Application No. 16/349,873
Filing or 371(c) Date: 14 May 2019
For: 7-PHENYLETHYLAMINO-4H-PYRIMIDO[4,5-D][1,3]OXAZIN-2-ONE COMPOUNDS AS MUTANT IDH1 AND IDH2 INHIBITORS

:
:
:     REDETERMINATION OF PATENT
:     TERM ADJUSTMENT	
:
:
:


This is a decision on the “APPLICATION REQUESTING RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed August 11, 2021, requesting correction of the patent term adjustment (“PTA”) from 37 days to 119 days, or at a minimum 98 days.1  

The request for reconsideration of patent term adjustment is GRANTED to the extent indicated.

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 98 days of patent term adjustment, the minimum number of days patentee requested. 

The Office concurs with patentee to the extent that the USPTO failed to calculate the period of delay under 37 CFR 1.704(c) in accordance with the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020). In particular, the Office agrees, pursuant to the rule changes, the USPTO should have calculated the period of reduction under 37 CFR 1.704(c)(10), as the number of days beginning on the day after the date of mailing date of the notice of allowance under 35 U.S.C. 151 (January 30, 2021) and ending on date the amendment under 
§ 1.312 or other paper was filed (February 19, 2021). The correct number of days of applicant delay under 37 CFR 1.704(c)(10) is 21 days. 

The Office will remove the period of reduction of 118 days and enter a period of reduction of 21 days under 37 CFR 1.704(c)(10).

Accordingly, patentee is entitled to PTA of 98 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 119 + 0 + 0 – 0 – 21 = 98 days.

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 98 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction



    
        
            
    

    
        1 Patentee also submitted a $220 fee for a one-month extension of time for response. The Office considered the present request for reconsideration of PTA timely filed.